Exhibit 10.1.32

FOIA CONFIDENTIAL TREATMENT REQUESTED

PORTIONS OF THE EXHIBIT MARKED BY [**Redacted**] HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION

UNCLASSIFIED

 

 

 

 

 

 

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

 

 

 

 

1   |  3

2. AMENDMENT/MODIFICATION NO.

3. EFFECTIVE DATE

4. REQUISITION/PURCHASE REQ. NO.

5. PROJECT NO. (If applicable)

 

 

 

 

P00024

 See Block 16C

 

 

6. ISSUED BY

CODE    ocsc

 7. ADMINISTERED BY (If other than Item 6)

CODE

[**Redacted**]

 

 

 

 

 

[**Redacted**]

 

   [**Redacted**]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

 

9A. AMENDMENT OF SOLICITATION NO.

 

 

 

DIGITALGLOBE, INC.

 

 

Attn: DIGITALGLOBE, INC.

 

9B. DATED (SEE ITEM 11)

1601 DRY CREEK DRIVE SUITE 260

 

 

LONGMONT CO 805036493

 

 

 

X

10A. MODIFICATION OF CONTRACT/ORDER NO.

 

 

 HM021013CN002

 

 

 

 

 

10B. DATED (SEE ITEM 13)

CODE     1CGQ7

FACILITY CODE

 

 07/30/2013

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

☐ The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers                           ☐ is
extended.           ☐ is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and
returning                                 copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (If required)

 

Not Applicable:

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.  IT MODIFIES THE
CONTRACT/ORDER NO, AS DESCRIBED IN ITEM 14,

CHECK ONE

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR43.103(b).

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

D. OTHER (Specify type of modification and authority)

X

FAR 52.243-1 CHANGES - FIXED-PRICE

E. IMPORTANT:

Contractor

☐ is not.

[X] is required to sign this document and
return                              1           copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax ID Number:   31-1420852

DUNS Number:    789638418

The purpose of this modification is to revise the Service Level Agreement
Performance Criteria (Contract Attachment 1, EnhancedView Imagery Acquisition
Statement of Work (SOW), Appendix B) by deleting the Ground System Performance
(Availability) and Interface Documentation Compliance criterion and adding a new
Deploy Success criterion. Additionally, the Collection Performance (Satellite
Availability) criterion is revised to add a second Order Priority Level to
demonstrate order satisfaction. An administrative correction is also made to
Appendix B to reflect revisions made under Contract Modification P00005.

The total value of the contract remains unchanged.

Continued

Except as provided herein, all terms and conditions of the document referenced
in Item 9 A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

 

[**Redacted**]

[**Redacted**]

 

 

 

 

 

 

15B. CONTRACTOR/OFFEROR

15C. DATE SIGNED

16B. UNITED STATES OF AMERICA

16C. DATE SIGNED

 

 

 

[**Redacted**]

 

[**Redacted**]

 

 

 

[**Redacted**]

 

 

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

NSN 7540-01-152-8070

Previous edition unusable

TANDARD FORM 30

(REV. 10-83)

 



UNCLASSIFIED

 

--------------------------------------------------------------------------------

 



 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HM021013CN002/P00024

PAGE                       OF

2

3

 

NAME OF OFFEROR OR CONTRACTOR

DIGITALGLOBE, INC.

 

 

 

 

 

 

 

ITEM NO.

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

(A)

(B)

(C)

(D)

(E)

(F)

 

 

1. Under Section J - List of Attachments, Attachment 1, EnhancedView Imagery
Acquisition Statement of Work (SOW) dated January 22, 2014 is revised to change
the date to November 20, 2015. Change page 64 is attached hereto.

 

2. Under Attachment 1, EnhancedView Imagery Acquisition Statement of Work (SOW),
the following changes are made:

 

a. On the Title Page, the date is changed to 20 November 2015. SOW change page
Title Page is attached hereto.

 

b. Under Appendix B, Baseline Imagery Period Service Level Agreement Schedule,
the following changes are made:

 

(1) Under the Section entitled Allocation of Pre-Emptive Minutes, the asterisk
note is revised FROM... [**Redacted**] Trump Minute to every [**Redacted**]  DAF
minutes ... TO... [**Redacted**] Trump Minute to every [**Redacted**] DAF
minutes .... This is an administrative correction to bring this note in
compliance with revisions made under Modification P00005 dated 05 February 2014.
SOW change page 58 is attached hereto.

 

(2) Under the Section entitled , Metrics Reporting/Reports and Performance
Criteria, Metrics, Performance Criteria under Performance Criteria:

 

(a) Under the second paragraph is revised to add Table 18d as follows:    The
imagery provider's performance will be assessed based on the Performance
Criteria delineated in the Tables below (18, 18a, 18b, 18c and 18d), Performance
Criteria. SOW change page 61 is attached hereto.

 

(b) Under Table 18c, Performance Criteria Effective 01-February-2014, in the
last column, designated CLINs are revised FROM CLINs 0401, 0501, 0601, 0701,
0801 & 0901 TO CLINs 0401 and 0501. SOW change pages 63 and 64 are attached
hereto.

 

(c) New Table 18d, Performance Criteria Effective 01-January-2016 is added that
Continued ...

 

 

 

 

 

 

  NSN  7540-01-152-8067

 

 

 

OPTIONAL FORM 336 (4-86)

Sponsored by GSA 

FAR (48 CFR) 53.110

 





UNCLASSIFIED

 

--------------------------------------------------------------------------------

 



 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HM021013CN002/P00024

PAGE                       OF

3

6

NAME OF OFFEROR OR CONTRACTOR

DIGITALGLOBE, INC.

ITEM NO.

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

(A)

(B)

(C)

(D)

(E)

(F)

 

covers CLIN 0501 as of 01-January-2016 and CLINs 0601, 0701, 0801 and 0901. sow
change pages 63a and 63b are attached hereto.

Payment:

[**Redacted**]

Period of Performance: 09/01/2013 to 08/31/2016

 

 

 

 

 

 

  NSN  7540-01-152-8067

 

 

 

OPTIONAL FORM 336 (4-86)

Sponsored by GSA 

FAR (48 CFR) 53.110

 

 



UNCLASSIFIED

 

--------------------------------------------------------------------------------

 

 

HM0210-13-C-N002-P00024

UNCLASSIFIED//FOR OFFICIAL USE ONLY

WHEN SEPARATED FROM ATTACHMENT 1

 

(U) SECTION J - List of Documents Exhibits and Other Attachments

 

J.1(U) LIST OF DOCUMENTS, EXHIBITS, AND OTHER ATTACHMENTS

 

This Table is UNCLASSIFIED

Attachment

Description

Date

1

EnhancedView Imagery Acquisition Statement of Work (SOW)

November 20, 2015

2

DD Form 254, Contract Security Classification Specification, Revision 1

June 17, 2015

3

Government Furnished Property List

February 28, 2014

4

Small Business Subcontracting Plan

July 6, 2010

5

List of Data Delivered  with Government Purpose Rights

July 6, 2010

6

List of Data with Limited Rights

July 6, 2010

7

Nondisclosure Agreement

 

 

 

 

 

Contract Page 64 of 64

UNCLASSIFIED//FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM ATTACHMENT 1

 

--------------------------------------------------------------------------------